Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 2011/0231696) (hereinafter Ji) in view of Mauer et al. (US 9,471,352) (hereinafter Mauer) in view of Yang et al. (US 2016/0103698) (hereinafter Yang).

As per claim 1, Ji teaches the invention substantially as claimed including a system, comprising: 
	a cluster comprising a plurality of hosts (fig. 1A, blocks 120-146); 
	a plurality of virtual machines executing in the cluster (fig. 4, blocks 120-126 and 402-416); and
	a data store comprising executable instructions, wherein the instructions, when executed by at least one processor ([0008] and [0055]), cause at least one computing device to at least: 
	receive a power-on request associated with a protected virtual machine of the plurality of virtual machines (abstract), a configuration of the protected virtual machine indicating that virtual-machine-specific failover protection is enabled ([0013]; [0020]; [0048]); 
	execute the protected virtual machine on a first host of the cluster ([0048]-[0049]). 

Ji does not explicitly teach:
	create, on a second host of the cluster, a dynamic virtual machine slot for the protected virtual machine, the dynamic virtual machine slot being created to match a hardware resource configuration of the protected virtual machine; and 
	maintain an anti-affinity rule between the protected virtual machine and the dynamic virtual machine slot, the anti-affinity rule prohibiting the dynamic virtual machine slot and the protected virtual machine from residing on a same host.

However, Mauer teaches create, on a second host of the cluster, a dynamic virtual machine slot for the protected virtual machine, the dynamic virtual machine slot being created to 

Mauer and Ji are both concerned with virtual machine environments. Ji teaches a cluster of hosts and virtual machines, failover protecting virtual machines, and a request to power on virtual machines while Mauer teaches matching slot configurations with virtual machine configurations. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji in view of Mauer because it would provide a way to match the most appropriate hardware resources for executing a virtual machine based on matching hardware capabilities to virtual machine requirements.

Ji and Mauer do not explicitly teach maintain an anti-affinity rule between the protected virtual machine and the dynamic virtual machine slot, the anti-affinity rule prohibiting the dynamic virtual machine slot and the protected virtual machine from residing on a same host.

However, Yang teaches maintain an anti-affinity rule between the protected virtual machine and the dynamic virtual machine slot, the anti-affinity rule prohibiting the dynamic virtual machine slot and the protected virtual machine from residing on a same host ([0110]; [0116]; [0122]).

Yang and Ji are both concerned with virtual machine environments. Ji teaches a cluster of hosts and virtual machines, failover protecting virtual machines, and a request to power on virtual machines while Yang teaches anti-affinity rules between virtual machines and hardware 

As per claim 8, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 15, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Mauer in view of Yang as applied to claims 1, 8, and 15 respectively above, and further in view of Pike et al. (US 2010/0281482) (hereinafter Pike).

As per claim 2, Ji, Mauer, and Yang do not explicitly teach wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to at least: identify a provisioning operation that modifies the protected virtual machine to include an updated hardware resource configuration; and update the dynamic virtual machine slot to match the updated hardware resource configuration.

However, Pike teaches wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to at least: identify a provisioning 

Pike and Ji are both concerned with virtual machine environments. Ji teaches a cluster of hosts and virtual machines, failover protecting virtual machines, and a request to power on virtual machines while Pike teaches updated improved profiles for matching virtual machine configurations. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji, Mauer, and Yang in view of Pike because it would provide a way to match a virtual machine with the most updated improved hardware profile configuration.

As per claim 9, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 16, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Mauer in view of Yang in view of Pike as applied to claims 2, 9, and 16 respectively above, and further in view of Dutta et al. (US 2012/0331147) (hereinafter Dutta).

As per claim 3, Ji, Mauer, Yang, and Pike do not explicitly teach wherein the dynamic virtual machine slot is moved from the second host to a third host in order to match the updated hardware resource configuration.

However, Dutta teaches wherein the dynamic virtual machine slot is moved from the second host to a third host in order to match the updated hardware resource configuration (abstract; [0011]; [0033]; [0036]; [0039]).

Dutta and Ji are both concerned with virtual machine environments. Ji teaches a cluster of hosts and virtual machines, failover protecting virtual machines, and a request to power on virtual machines while Dutta teaches migrating resource slots from one server to another. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji, Mauer, Yang, and Pike in view of Dutta because it would provide a way to orchestrate free resource slots within a cloud computing environment.

As per claim 10, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 17, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Mauer in view of Yang as applied to claims 1, 8, and 15 respectively above, and further in view of Antony (US 2014/0372790).

As per claim 4, Ji, Mauer, and Yang do not explicitly teach wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to at least: identify a failure of the first host; and in response to the failure of the first host, execute the protected virtual machine in the dynamic virtual machine slot on the second host.

However, Antony teaches wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to at least: identify a failure of the first host; and in response to the failure of the first host, execute the protected virtual machine in the dynamic virtual machine slot on the second host ([0013]).

Antony and Ji are both concerned with virtual machine environments. Ji teaches a cluster of hosts and virtual machines, failover protecting virtual machines, and a request to power on virtual machines while Antony teaches migrating a virtual machine from a failed host. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji, Mauer, and Yang in view of Antony because it would provide failover protection within the system for virtual machines.

As per claim 11, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 18, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Mauer in view of Yang as applied to claims 1, 8, and 15 respectively above, and further in view of Ganesan et al. (US 2017/0039120) (hereinafter Ganesan).

As per claim 5, Mauer teaches wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to at least: create a plurality of dynamic virtual machine slots for the protected virtual machine, a respective one of the dynamic virtual machine slots being created to match the hardware resource configuration of the protected virtual machine (abstract; col. 2, ll. 6-31; col. 6, ll. 18-52; col. 7, ll. 46-56; col. 9, ll. 30-52).

Ji, Mauer, and Yang do not explicitly teach determine a number of dynamic virtual machine slots for the protected virtual machine based on a number of failures to tolerate.

However, Ganesan teaches determine a number of dynamic virtual machine slots for the protected virtual machine based on a number of failures to tolerate ([0066]).

Ganesan and Ji are both concerned with virtual machine environments. Ji teaches a cluster of hosts and virtual machines, failover protecting virtual machines, and a request to power on virtual machines while Ganesan teaches a number of failures to tolerate. Therefore it would 

As per claim 12, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

As per claim 19, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Mauer in view of Yang as applied to claims 1, 8, and 15 respectively above, and further in view of Ren et al. (US 2014/0059379) (hereinafter Ren).

As per claim 6, Ji, Mauer, and Yang do not explicitly teach wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to at least: determine that the protected virtual machine is powered off, and destroy the dynamic virtual machine slot based on the protected virtual machine being powered off.

However, Ren teaches wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to at least: determine that the protected virtual machine is powered off, and destroy the dynamic virtual machine slot based on the cancel resource reservation upon termination of virtual machine).

Ren and Ji are both concerned with virtual machine environments. Ji teaches a cluster of hosts and virtual machines, failover protecting virtual machines, and a request to power on virtual machines while Ren teaches canceling a resource reservation upon termination of a virtual machine. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji, Mauer, and Yang in view of Ren because it would provide for a proactive resource reservation method for protecting virtual machines and handling failures impacting the virtual machines.

As per claim 13, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Mauer in view of Yang as applied to claims 1 and , 8 respectively above, and further in view of Araujo (US 9,223,596).

As per claim 7, Ji, Mauer, and Yang do not explicitly teach wherein the hardware resource configuration comprises a central processing unit (CPU) configuration and a memory configuration.

However, Araujo teaches wherein the hardware resource configuration comprises a central processing unit (CPU) configuration and a memory configuration (col. 6, ll. 52-67 to col. 7, ll. 1-14 and col. 9, ll. 65-67 to col. 10, ll. 1-25).

Araujo and Ji are both concerned with virtual machine environments. Ji teaches a cluster of hosts and virtual machines, failover protecting virtual machines, and a request to power on virtual machines while Araujo teaches configuring a virtual machine with a specific CPU and memory configuration. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji, Mauer, and Yang in view of Araujo because it would provide an acceptable configuration for the virtual machine and hardware hosting the virtual machine.

As per claim 14, it has similar limitations as claim 7 and is therefore rejected using the same rationale.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.

	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            March 16, 2021